Winslow, J.
This is an action in equity brought by the plaintiff as a judgment creditor of the defendant Frank Barta against said Frank Barta and his son, the defendant Joseph Barta, and their respective wives to set aside a conveyance of real and personal property made by Frank to Joseph March 19, 1902, on the ground that it was made with intent to hinder and defraud the plaintiff and prevent her from enforcing and collecting a claim for damages which she then had against Frank. The conveyance in question covered eighty acres of land, forty of which constituted the 'homestead of the defendant Frank, and also covered all the personal property on the farm, being the entire property of said defendant. The court found that the conveyance was made without consideration upon a secret trust that Joseph should hold the title for his father’s benefit and with intent to hinder and delay the plaintiff in the collection of' her claim, and entered judgment setting aside the conveyance as to the forty acres of land not included in the homestead as *122well as the nonexempt personal property, and the defendants; appeal.
It appears that on or about December 16, 1901, and upon one or more occasions thereafter the defendant Frank, a farmer about forty-nine years of age, slandered the plaintiff' in a public place by charging her with having murdered her-father; that the plaintiff commenced an action to recover-damages for such slander June 17, 1902, and obtained judgment for damages and costs therein aggregating more than. $700 March 19, 1905 ; that the deed in question was executed by Frank to his son Joseph on March 19, 1902, and recorded' on June 18th of the same year; that Frank then had six. children ranging from seven to twenty-four years of age, of which Joseph was the eldest and was engaged in teaching, school, and resided some four miles distant from the home-farm ; that, after the first utterance of the slander and prior-to the execution of the deed, there was talk among the people' of the neighborhood to the effect that the plaintiff was likely-to sue the defendant Frank for said slander; that several years previously the plaintiff had sued Frank for a similar-alleged slander, which suit was subsequently discontinued; that, after the conveyance was made, Frank continued to live-on the farm with his family and manage it substantially as; before; that in the spring of 1902, after the term of school closed, Joseph and his wife came to live on the farm and remained there with the parents for twenty-one months, during-which time Joseph taught school and workéd on the farm, during vacations; that in December, 1904, he removed to. Algoma and became a rural mail carrier, and has not since lived on the farm. The value of the farm appears to have-been about $7,000, and of the personal property something over $500. The consideration for the execution of the deed' as claimed by defendants consisted of (1) the assumption by Joseph of mortgages on the farm amounting to $1,100, and of an unsecured note of Frank for $300, also the discharge.*123of an alleged indebtedness of Frank to Joseph of $2,100; (2) an agreement by Joseph to pay to each of bis two brothers $1,000, and to each of his three sisters $500, at majority; and (3) an agreement that the parents should be supported on the farm for life if they chose to remain there, and if they did not that they should receive $2,000 from Joseph. None of these agreements were expressed in the deed, which was a simple warranty deed, nor were they expressed in any writing. The court found that these agreements were not in fact made, and that the actual indebtedness from Frank to Joseph was but $360.
There were many other facts appearing in the evidence tending to throw light on this very remarkable transaction by which a comparatively young man with a large family stripped himself of his property without any apparent or adequate reason and placed the title in a son, who neither expected to operate it nor did in fact operate it. There was-no direct evidence that Joseph knew of his father’s fraudulent purpose, but there are many circumstances which persuasively tend to show that he must have known it. Careful-reading of the evidence convinces us that the trial judge was-right in his conclusions. Much time and space might be spent in reviewing the evidence, but it is not perceived how such a course would be useful.
By the Court. — Judgment affirmed.